Case: 1:21-cr-00023 Document #: 4 Filed: 01/13/21 Page 1 of 1 PagelD #:17

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

Case Title: US v. KEVIN JAMESLYONS — Case Number: 21 CR 23

An appearance is hereby filed by the undersigned as attorney for:Kevin James Lyons

Attorney name (type or print); LAWRENCE WOLF LEVIN Fi ED

Firm: LAW OFFICES OF LAWRENCE WOLF LEVIN JAN 13 sp
-214 W. OHIO ST., 5TH FLOOR MAG;

Street address: GasRigy ATE upg

City/State/Zip: CHICAGO, ILLINOIS 60654 ENTES

Bar ID Number: 1634062 Telephone Number; (312) 236-7543

(See item 3 in instructions)

Email Address: LwiWolfLaw@gmail.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? Vv Yes No
Are you acting as local counsel in this case? V| Yes No
Are you a member of the court's trial bar? || Yes [| No
If this case reaches trial, will you act as the trial attorney? Yes No
lf this is a criminal case, check your status. Retained Counsel

 

 

 

Y [ | Appointed Counsel
_ a If appointed counsel, are you

Sines >
P uv jrawne [__ ]Federal Defender
[| CJA Panel Attorney

 

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on i / v>/23 ~. \
[ ?] = - a
pate

a a
asta

Attorney signature: S/ Slew

( (Use electronic dignatine eae appearance form is filed electronically.)
Nie: —_—

a

a Revised 8/1/2015
